Citation Nr: 0608447	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  98-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1997 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the veteran's claim for a rating in excess of 20 
percent for lumbosacral strain with degenerative changes.  
The veteran perfected a timely appeal to that decision.  

In November 2003, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in October 2005.  


FINDING OF FACT

The service-connected lumbosacral strain with degenerative 
changes consists of orthopedic pathology that causes severe 
limitation of motion and more closely resembles a severe 
lumbosacral strain.  


CONCLUSION OF LAW

A 40 percent rating is warranted for lumbosacral strain with 
degenerative changes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5292, 
5295 (2003); Diagnostic Code 5237 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
as provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in May 2004.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in November 1997, 
November 2000, and July 2004.  The available medical evidence 
is sufficient for an adequate determination of the veteran's 
claim.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  


II.  Factual background.

In a rating action of February 1989, the RO granted service 
connection for recurrent lumbar strain; a noncompensable 
evaluation was assigned, effective March 12, 1988.  
Subsequently, in October 1992, the RO increased the 
evaluation for the veteran's back disorder from 0 percent to 
10 percent, effective November1, 1991.  And, in March 1995, 
the RO assigned a 20 percent rating for lumbar strain, 
effective from May 17, 1994.  

The veteran's claim for an increased rating for his back 
disorder (VA Form 21-4138) was received in August 1997.  
Submitted in support of his claim were VA progress notes, 
dated from August to September 1997, showing ongoing 
treatment for complaints of low back pain.  Among these 
records is a doctor's certificate, dated in August 1997, 
indicating that the veteran had a history of disc 
degeneration and lumbar intervertebral disc syndrome.  It was 
noted that treatment consisted of specific chiropractic 
adjustments and hydrocollator therapy, designed to correct 
vertebral misalignments and induce muscular relaxation.  In a 
treatment note, dated in August 1997, a VA doctor stated that 
the veteran should be medically excused from work until 
further notice.  A CT scan of the lumbar spine, performed in 
September 1997, revealed degenerative facet disease, worst at 
the L5-S1 level; and minimal broad-based disk bulge at the 
L4-5 level, without evidence of spinal stenosis.  

Of record is a statement from the veteran's employer, Alta 
District Hospital, dated in October 1997, indicating that the 
veteran had been terminated due to his inability to perform 
his job as a Licensed Vocational Nurse.  It was noted that 
the veteran suffered from disc disease and in need of a cane 
and assistance to ambulate.  

The veteran was afforded a VA compensation examination in 
November 1997, at which time he complained of constant pain 
in the lower back region, aggravated by standing, walking, 
bending, and virtually every other activity.  He noted that 
even sitting was uncomfortable.  He reported difficulty 
sleeping.  He noted that the pain was across the lower back 
region at the waist level, and tended to radiate to the legs, 
more on the right than the left side.  He did not describe 
any specific patterns, which were consistent with radicular 
distribution.  On examination, the veteran was assisted by 
his wife in getting around.  He indicated that he had a 
wheelchair at home; however, he required the assistance of 
his wife to get around and to things at the house.  Gait was 
not possible to be tested very well, and it was not possible 
to test tiptoe walking, heel walking, or squatting.  He 
appeared acutely uncomfortable during the entire evaluation.  
Range of motion of the spine could not be tested; he would 
not extend more than approximately a 20 degree flexion 
position.  While sitting, straight leg maneuver caused some 
reported discomfort, yet the straight leg maneuver seemed 
essentially negative with no sign of spasm and no increased 
aggravation by dorsiflexing the foot.  X-ray study of the 
lumbar spine revealed minimal spur formation at the inferior 
anterior end plate of L5; and there was some very minimal 
disc space narrowing at L4-5 and L5-S1.  The pertinent 
diagnoses were low back pain, exact etiology not established; 
and no objective evidence of radiculopathy.  

The examiner noted that his evaluation of the veteran would 
have to be considered somewhat incomplete.  The examiner 
observed that there were substantial subjective complaints, 
yet a paucity of hard objective findings.  The examiner noted 
that there were two possible scenarios.  One was that there 
was a significant disc derangement, causing acute difficulty, 
but it did not show itself well enough for a clinical 
diagnosis.  The other possibility was that there may be 
significant nonphysiological factors at play.  The examiner 
reported some apparent increased paraspinal muscle tone and 
decreased lumbar flexibility, exact amount undetermined; he 
noted normal neurological evaluation of the lower 
extremities.  

Received in December 1998 were VA outpatient treatment 
reports, dated from June 1994 to November 1997, showing 
ongoing treatment for chronic low back pain.  Subsequently 
received in August 1999 was a copy of a notice of award from 
the Social Security Administration (SSA), dated in September 
1998, indicating that the veteran was found to have become 
disabled in July 1997.  In March 2000, the SSA submitted the 
medical records upon which their determination was based.  In 
a statement, dated in August 1998, Dr. Michael Baker 
indicated that he had the opportunity to perform further 
neurophysiological testing on the veteran; he noted that the 
study was normal.  

Received in October 2000 were treatment records from the 
Hansford Community Medical Center, dated from December 1997 
to March 2000, which show that the veteran received ongoing 
clinical evaluation and treatment for his low back disorder.  
An x-ray report, dated in December 1997, revealed findings of 
an essentially normal lumbar myelogram; a CT scan of the back 
was then performed, which was also normal.  

The veteran underwent a VA orthopedic examination in November 
2000, at which time it was noted that he stood and was aided 
on the examination table, but he did not appear willing or 
able to walk.  Lower extremity examination revealed 
overweight status, but no visible atrophy.  Lower extremity 
muscle testing revealed breakaway weakness, particularly on 
the right side, in essentially all muscle groups.  Straight 
leg test revealed tightness, with 65 degrees on the right and 
70 degrees on the left.  Pedal pulses were present in both 
feet, and there was no significant edema.  The pertinent 
diagnoses were: lumbar spondylosis, with no evidence of disc 
herniation, radiculitis or radiculopathy; global complaints 
of weakness, shakiness, intermittent numbness, balance 
difficulties, possibly visual disturbance, left; and 
significant variation between subjective and objective 
findings.  The examiner noted that the orthopedic status of 
the lower back was not causing the substantial disability, 
which he reported; he was worked up for disc herniation, but 
all diagnostic tests were unremarkable.  He reported 
difficulty walking, standing, and reported weakness and 
intermittent numbness; however, those complaints were not 
confirmed by any objective tests.  The examiner stated that 
the veteran's presentation strongly suggested multiple 
sclerosis, or some other similar neurological disease.  The 
examiner noted that the issue of DeLuca factors was clearly 
indeterminate, and they were largely subjective.  With casual 
observation of the veteran, the examiner stated that he 
appeared to be totally disabled from virtually all 
activities.  

A neurological consultation was performed in January 2001.  
The veteran reported constant back pain, which is at least an 
8 out of 10 in intensity with pain radiating into the lower 
extremity, and his legs go to sleep.  It was noted that his 
symptoms of back pain have worsened over the last few years 
since July 1995; he was working as a LVN and his back 
suddenly gave out on him and, since then, he has not been the 
same.  He denied having any bowel or bladder problems.  It 
was noted that the veteran was using a wheelchair.  The 
examiner noted that the range of motion in the lumbar spine 
and hip joint were not tested.  There was no abnormal 
discoloration or swelling seen in any of the extremities.  
Motor examination revealed normal bulk and tone with no 
atrophy or fasciculation.  In examining the right upper and 
right lower extremity, the veteran had give away weakness and 
poor effort.  The muscle strength testing revealed a 
classical give away or break away from weakness which was 
seen with poor effort.  He had normal strength in the left 
upper and lower extremities.  He had normal sensation to 
pinprick, touch and temperature.  Reflexes were all +2.  The 
examiner noted that the veteran was unable to do activities 
because of his back pain and weakness in his right side of 
unclear etiology.  

Another orthopedic consultation was performed in July 2004; 
the examiner noted that the veteran appeared to be a good 
historian.  It was noted that for the last three years, he 
has been in a wheelchair because of his loss of balance and 
he sits and moves about in the wheelchair.  The veteran 
complained of constant pain; even at the time of the 
examination, the veteran complained of back pain.  On 
examination, the examiner noted that the veteran looked 
healthy; however, he had difficulty standing up.  As a 
result, the veteran noted that some of his examination 
results are not very reliable because he did not want the 
veteran to fall down as there would be no means of getting 
him up in the wheelchair again.  To fist percussion, he 
claimed that there was some tenderness in the lumbar region; 
however, general palpation to that area did not elicit any 
muscle spasms or swelling.  The examiner was unable to 
perform adequate examination for range of motion of the back.  
Therefore, range of motion in the back was reported as 0 
degrees of flexion, 0 degrees of extension, right bending was 
0 degrees, and left being was 0 degrees.  It was very 
difficult for the veteran to stand on his toes and on his 
heels.  Circulation of the lower extremities was normal.  
Straight leg raising test in the sitting position was 40 
degrees, bilaterally, without any discomfort, in the supine 
position the right side was 20 degrees, and the left side was 
40 degrees.  The examiner stated that his clinical objective 
findings were very little; however, they do not support any 
possibility of a herniated disc.  The pain that the veteran 
complained about was subjective in nature, and he was unable 
to detect any muscle spasms.  The examiner added that the 
reason that some of the examinations were not adequate was 
because of his other problems, which were not related to the 
back.  Those problems are of a neurological origin and have 
absolutely no relation t the low back pain.  


III.  Legal Analysis.

The Board observes that the veteran was scheduled for a 
compensation and pension examination to determine the current 
nature and extent of his low back disability in September 
2005.  However, the record reflects that the veteran failed 
to report.  However, another examination was not necessary.  
Therefore, the case may be rated on the record.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA 
regulations also require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups. The Board noted that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The veteran's low back disability is has been rated under 
Diagnostic Code 5295.  As a preliminary matter, the Board 
notes that during the course of this appeal the regulations 
for rating disabilities of the spine were twice revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The revised amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation should be 
applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating, and severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 20 percent rating is provided for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is warranted for severe disability with 
listing of whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

As noted, a new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Under this 
Formula, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

As there is no evidence of fracture or ankylosis of the 
lumbar spine shown on record, neither the old nor the new 
criteria governing such disorders are applicable in this 
case.  

Upon consideration of the evidence of record, the Board finds 
that an increased rating of 40 percent, but no higher, is 
warranted for the veteran's service-connected lumbosacral 
strain.  In granting the award of an increased rating, the 
Board notes that on the occasion of the most recent VA 
examination in July 2004, the examiner explained that the 
veteran had difficulty standing and was unable to perform 
adequate range of motion of the back; he reported 0 degrees 
of flexion, 0 degrees of extension, 0 degrees on lateral 
flexion, bilaterally.  It was very difficult for the veteran 
to stand, and he had pain with all movements.  It was also 
indicated that when the effects of pain were considered (38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995)), the veteran experienced lack of endurance, weakness, 
and fatigue.  In January 2001, the examiner specifically 
noted that the symptoms of back pain had worsened over the 
past few years since 1995; it was noted that the veteran was 
terminated from his employment as a LVN as a result of his 
back disorder.  

The Board finds that the criteria for a 40 percent rating 
under the general rating formula for diseases and injuries of 
the spine have been met.  Whether the veteran is rated under 
the old or new criteria for limitation of motion, the result 
is the same.  There is either severe limitation of motion or 
severe functional impairment of the lumbar motion.  A higher 
evaluation is not warranted under this criteria, as it is not 
shown that the veteran has unfavorable ankylosis of the 
entire thoracolumbar spine as required for a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003).  Likewise, a rating higher than 40 
percent is not warranted under the old rating criteria, as 
such criteria did not provide for a rating higher than 40 
percent under the diagnostic codes for limitation of motion 
of the lumbar spine and for lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003).  

In regard to the lower extremities, a separate evaluation is 
not warranted.  The Board is concerned that the veteran has 
complained of some neurological deficits.  However, repeated 
examinations have not demonstrated objective neurological 
dysfunction associated with the lumbar spine.  More 
specifically, the neurological evaluation of January 2001 
noted that there was a history of weakness in the upper and 
lower extremities, but the veteran was a poor historian and 
gave a very poor effort during the examination.  There is no 
indication of trophic changes or decreased strength.  
Generally, reflexes have been present.  In fact, at times, 
the neurological evaluations did not demonstrate neurological 
impairment.  In particular, sensory examination was normal, 
reflexes were 2+ in the lower extremities, and strength in 
the left extremities was 5/5.  The Board concludes that the 
findings of skilled professionals are more probative than the 
veteran's lay statements and separate evaluation for lower 
extremity neurological deficit is not warranted.  When rated 
by analogy, a separate evaluation is not warranted.  See 38 
C.F.R. § 4.123, 4.124.  



ORDER

A 40 percent rating for lumbosacral strain with degenerative 
changes is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


